Citation Nr: 0623679	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his fatal lung 
cancer resulted from his exposure to herbicides in Vietnam.  
She alleges that while he was stationed in Okinawa as a 
postal clerk from March 1963 to March 1964 he had many 
temporary duty assignments throughout southeast Asia to 
search for misrouted mailbags, and that these included 
assignments in South Vietnam.  

The appellant has stated that she has been unable to find any 
documentation of the veteran's visits to South Vietnam and 
that she believes that the RO has not complied with its duty 
to assist her in locating such documentation.

The Board notes that the RO did request pertinent records 
from the National Personnel Records Center and that the 
records obtained do not verify that the veteran was ever in 
Vietnam.  The record does not reflect that the RO has 
requested the appellant to submit alternative evidence of the 
veteran's service in Vietnam, such as a statement from 
someone who served with the veteran and has personal 
knowledge of the veteran's service in Vietnam.  In addition, 
the record does not reflect that the RO has requested the U. 
S. Army and Joint Services Records Research Center (formerly 
the U.S. Armed Services Center for Unit Records Research) to 
attempt to verify the veteran's alleged temporary duty in 
Vietnam.
In light of these circumstances, the Board has concluded that 
the RO has not complied with VA's duties to notify and assist 
the appellant.  Accordingly, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that she 
should submit a statement from someone 
with personal knowledge of the veteran's 
service in Vietnam, if she is able to do 
so.   

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should contact the U. S. Army and Joint 
Services Records Research Center and 
request it to provide any available 
information which tends to verify the 
appellant's contention that the 
veteran's duties as a postal clerk in 
Okinawa would have included making 
trips to Vietnam.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

